DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.          In response to the Office action dated on 03/25/2022 the Amendment has been received on 06/22/2022.
            Claims 1, 7, 11, 16 and 20 have been amended.
            Claims 1-20 are currently pending in this application.

Response to Arguments

3.          Applicant’s arguments, see pages 6-10, filed on 06/22/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The appropriate claims have been amended to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-20 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Stanton et al. (US Patent 10,799,194 B2) in view of Harrawood et al. (US Patent 5,386,456) and Packard et al. (US PAP 2017/0143288 A1), teach an imaging device; wherein Stanton et al. teach an imaging device (100) comprising (see abstract; Figs. 1-21C; column 3, line 21 – column 6, line 23): a wheeled base comprising an elongate track (70); a trolley comprising a base portion slidably connected to the elongate track and an upper portion rotatably connected to the base portion, the trolley slidable along the elongate track a distance of at least 40 cm (implicit range to image the patient); 

    PNG
    media_image1.png
    468
    503
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    540
    492
    media_image2.png
    Greyscale

a C-shaped arm holding a gantry ring, the C-shaped arm rotatably supported by the upper portion of the trolley. 
            Harrawood et al. discloses a system for X-ray imaging which explicitly teaches an imaging device comprising (See Figs. 1-8): a wheeled base comprising an elongate track (210); a trolley (211) comprising a base portion slidably connected to the elongate track and an upper


    PNG
    media_image3.png
    339
    419
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    553
    471
    media_image4.png
    Greyscale

portion connected to the base portion, the trolley (211) slidable along the elongate track (210) a distance of at least 40 cm (implicit range to image the patient); a C-shaped arm (150) defining a semi-circle about a C-shaped arm axis (see Figs. 1-8; column 3, line 34 - column 4, line 2), the C-shaped arm (150) rotatably supported by the upper portion of the trolley; a source (131) fixedly secured to the C-shaped arm; and a detector (132) fixedly secured to the C-shaped arm opposite the source providing user with capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus (see Figs. 1-8; column 3, line 34 - column 4, line 2).
           Packard et al. discloses an X-ray imaging system which explicitly teaches an imaging system (100) (see abstract; Figs. 5A-23; paragraphs 0012-0014 and 0093-0103) comprising: 

    PNG
    media_image5.png
    475
    482
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    501
    481
    media_image6.png
    Greyscale
a housing (120); an elongate member (112) extending from the housing (120); a mount (128) slidably secured to the elongate member; a C-shaped arm (110) defining a C-shaped arm axis and movably attached to the mount (128), the C- shaped arm (110) rotatable on the mount (128) about a first axis perpendicular to the elongate member and about the C-shaped arm axis, the C-shaped arm (110) comprising an imaging tool; and a control system configured to selectively cause the mount to slide along the elongate member and the C-shaped arm (110) to rotate relative to the mount, and to selectively activate the imaging tool while providing user with capabilities to precisely control over all motions of the apparatus including easier patient and medical personal access to the imaging apparatus (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103). 
            Stanton et al., Harrawood et al. and Packard et al. disclose related methods/apparatuses for X-ray imaging but fail to explicitly teach or make obvious that the elongate track that is extendable along a first axis via a telescoping member as claimed in combination with all of the remaining limitations of the claim.  
            With respect to claim 11, the most relevant prior art, Packard et al. (US PAP2017/0143288 A1) teach an imaging system (100) (see abstract; Figs. 5A-23; paragraphs 0012-0014 and 0093-0103) comprising: 

    PNG
    media_image5.png
    475
    482
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    501
    481
    media_image6.png
    Greyscale
a housing (120); an elongate member (112) extending from the housing (120); a mount (128) slidably secured to the elongate member; a C-shaped arm (110) defining a C-shaped arm axis and movably attached to the mount (128), the C- shaped arm (110) rotatable on the mount (128) about a first axis perpendicular to the elongate member and about the C-shaped arm axis, the C-shaped arm (110) comprising an imaging tool; and a control system configured to selectively cause the mount to slide along the elongate member and the C-shaped arm (110) to rotate relative to the mount, and to selectively activate the imaging tool (see Figs. 6A and 6e; paragraphs 0012-0014 and 0093-0103) but fail to explicitly teach or make obvious that an the elongated member is extendable in a horizontal axis as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 16, the most relevant prior art, Mazess (US Patent 5,745,544) respect to claim 16, Mazess teaches a method of operating an imaging device (10), comprising (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6): aligning a linear track of an imaging device with an object to be imaged, the object elongated in a longitudinal direction; rotating a C-shaped arm (14) of the imaging device (10) so that an axis defined by the C-shaped arm extends through the object in the longitudinal direction (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6); 
    PNG
    media_image7.png
    561
    476
    media_image7.png
    Greyscale
activating a source (12) and detector (13) secured to the C-shaped arm (14) (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6); and moving the C-shaped arm along the linear track in a first direction while the source and detector are activated to yield a first elongate image of the object (16) (see Fig. 1; column 5, lines 20-35; column 9, lines 50-59 and column 11, lines 1-6) but fail to explicitly teach or make obvious extending a length of a linear track in the longitudinal direction as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-10, 12-15 and 17-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fortuna et al. (US PAP 2018/0289339 A1) teach an X-ray imaging method wherein rotating the C-shaped arm

    PNG
    media_image8.png
    619
    400
    media_image8.png
    Greyscale
  comprises rotating an arm of the imaging device that secures the C-shaped arm to the linear track from a first position in which the arm is parallel with the linear track to a second position in which the arm is perpendicular to the linear track (see rotation about axis 5a in Figs. 1a and 1b; paragraph 0069) in order provide user with the capabilities to perform scanning from any angle. 
         Johnson et al. (US PAP 2019/0150865 A1) teach a portable X-ray imaging apparatus 
    PNG
    media_image9.png
    488
    543
    media_image9.png
    Greyscale
 (see abstract; Figs. 1-10; paragraphs 0007-0010 and 0033-0039).

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./     August 12, 2022